Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 34-35 and 38-44 are pending.

Applicant’s election without traverse of Group II (now claims 34-35 and 38-44) in the reply filed on April 19, 2021 is acknowledged. 

Claims 34-35 and 38-44, drawn to a recombinant antibody, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 61/650,388, filed May 22, 2012, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 17, 2019 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.  

Drawings
The drawings filed on September 4, 2019 are acceptable.

Specification
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 15/433,181, filed February 15, 2017, now abandoned, which is a divisional of U.S. Application No. 14/402,463, filed November 20, 2014, now abandoned.
Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 34-35 and 38-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The representative ways of satisfying the written description requirement as set out by the Federal Circuit in Ariad Pharmaceuticals comport with statements set out in the USPTO's Manual of Patent Examining Procedure (M.P.E.P.). In particular, the M.P.E.P. provides that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species of relevant identifying characteristics. M.P.E.P. § 2163, II, A, 3, (a), (ii). 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art.  “Disclosure of any combination of such identifying characteristics that 
Claim 34 encompasses any recombinant antibody comprising any exogenous proteolytic cleavage site in the hinge region.
Claim 35 encompasses the antibody of claim 34, wherein the antibody specifically binds any cell surface epitope.
Claim 38 encompasses the antibody of claim 34, wherein the protease cleavage site is recognized by any endoprotease.
Claim 39 encompasses the antibody of claim 34, wherein the protease cleavage site is recognized by any viral protease.
Claim 35 encompasses the antibody of claim 34, wherein the cleavage site is located in the hinge region of the antibody.
Claim 41 encompasses the antibody of claim 40, wherein the cleavage site is located in the upper hinge region of the antibody.
Claim 42 encompasses the antibody of claim 35, wherein the cell surface epitope is any CD3 epitope.
Claim 43 encompasses the antibody of claim 34, wherein the antibody is attached to a solid surface. 
Claim 44 encompasses the antibody of claim 43, wherein the solid surface is a bead. 
In this case, the specification exemplifies mouse IgG1 upper hinge has been inserted the proteolytic cleavage site of TEV protease using primers of SEQ ID NO: 8 and SEQ ID NO: 9.  The resulting amino acid in the hinge region was PRDENLYFQGCCCKPCICT (SEQ ID NO: 10); the inserted TEV cleavage site is underlined, see p. 19.  The specification discloses the VH and VL genes encoding anti-human CD3 antibodies using primers of SEQ ID NO: 13, 14, 17, 18, 19, 20.  The recombinant anti-human CD3 antibody with TEV cleavage site in the upper hinge region of mouse IgG1 
However, there is insufficient written description of the required kind of structure-identifying information e.g., heavy and light chain variable domains about the corresponding makeup of the claimed recombinant antibody comprising any exogenous proteolytic cleavage (claims 34), such as any viral protease (claim 40) in the hinge (claim 34) or in the upper hinge (claim 41), wherein the antibody bind to all cell surface epitope (claim 33) or all CD3 epitope (claim 42).  The specification neither describe the common structure share by members of the genus nor disclose a representative number of species of such antibody so that one of skill in the art can visualize or recognize members of the genus (see Amgen at page 1358).  Thus, one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of antibodies as broadly as claimed. 
At the time of filing, one of skill in the art was aware that the number and sequence of antibodies that bind to a single epitope of a single protein is a very large and structurally diverse genus (i.e., there is no common structural relationship even for antibodies that bind to all cell surface receptor or all cell surface epitope or CD3 epitopes, as is evidenced below.
Edwards et al (JMB 334:103-118, 2003; PTO 892) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences, and representative of almost the entire extensive heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lamda and V-kappa light chain germlines, and with extensive diversity in the HCDR3 region sequences (that are generated by VDJ germline segment recombination) as well.
Lloyd et al (Protein Engineering, Eng. Design & Selection 22(3): 159-168, 2009; PTO 892) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding. Said reference further teaches that in their studies, of the 841 unselected and 5,044 selected antibodies sequenced, all but one of the 49 functional VH gene segments was observed, and that there are on average about 120 different antibodies generated 
Goel et al (J. Immunol. 173: 7358-7367, 2004; PTO 892) teach that three mAbs that bind to the same short (12-mer) peptide, exhibit diverse V gene usage, indicating their independent germline origin. Said reference further teaches that two of these mAbs recognize the same set of amino acid residues defining the epitope (alternate amino acid residues spread over the entire sequence), however, the relative contribution of each set of residues in the peptide showed significant variation. The said reference notes that all of the mAbs do not show any kind of V gene restriction among themselves, implying variable paratope structure, despite that two of these mAbs bind to the peptide through a common set of residues. (See entire reference).
Khan and Salunke (J. Immunol 192: 5398-5405, 2014; PTO 892) teach that two structurally diverse germline mAbs recognizing overlapping epitopes of the same short peptide do so in different topologies, the said antibodies possessing entirely different CDR sequences. Said reference teaches that unrelated mAbs structurally adjust to recognize an antigen, indicating that the primary B cell response is composed of BCRs having a high degree of structural adaptability. Said reference also teaches that the common epitope(s) also adopt distinct conformations when bound to different mAbs, with the higher degree of structural plasticity inherent to the mAbs. Said reference further teaches “It has been shown that both the framework region and the CDRs have a considerable amount of inherent conformational plasticity...Therefore, it is not surprising that distinct germline Abs recognize the same epitope by rearranging the CDR conformations. This may well have implications of Ag specificity beyond the naive BCR repertoire, because Kaji et al... .have shown in a recent report that the B cell memory can contain both germline-encoded and somatically mutated BCRs.” (See entire reference).
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.’’ (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, even though Applicant may propose methods of screening for possible members of the genus, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Therefore, only (1) a recombinant mouse IgG1 antibody comprising an exogenous proteolytic cleavage site from tobacco etch virus (TEV) in the upper hinge region wherein the cleavage site is ENLYFQG (SEQ ID NO: ), (2) the recombinant antibody above wherein the upper hinge comprises the amino acid sequence of SEQ ID NO: 10, (3) the recombinant antibody is attached to a solid surface, (4) the recombinant antibody above wherein the solid surface is a bead, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims  34, 35, 38-40 and 42-44 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by US2010/0233079 (Jakob hereafter, published Sept 16, 2010; PTO 892).
Regarding claims 34 and 40, Jakob teaches recombinant (see para. [0007]) DVD-Ig bispecific antibody comprising an exogenous proteolytic cleavage site between at least one VD1 and VD2, cleavable by enzyme such as enterokinase, thrombin, PreScission, or Tobacco Etch Virus protease (TEV), which are all exogenous, see para. [0075].   The protease site such as AENLYFQ (aka TEV cleavage site) 
Regarding claim 35, Jakob teaches the antibody binds to a region (aka epitope) on a cell surface, such as chemokine receptor, see para. [0022], [0182]. 
Regarding claim 38, Jakob teaches the protease cleavage site such as DDDDK is recognized by an endoprotease, see para. [0075], reference SEQ ID NO: 34, in particular.  
Regarding claim 39, Jakob teaches the protease cleavage site such as LEVLFQGP is recognized by PreScission (see reference SEQ ID NO: 34, Table 2) or protease cleavage site ENLYFQG which is recognized by a viral protease such as Tobacco Etch Virus protease (TEV) known in the art, see para. [0075], reference SEQ ID NO: 48, Table 2, reference claim 8, in particular. 
Regarding claim 42, Jakob teaches the reference bispecific DVD-Ig bispecific antibodies bind different epitopes on the same antigen (see para. [0050], [0095], [0096]), such as CD3 from different antibodies, e.g., (Orthoclone OKT3.RTM.), an anti-CD3 antibody developed by Ortho Biotech/Johnson & Johnson, ibritumomab tiuxetan (Zevalin.RTM.), see para.[0242],  [00243]. 
Regarding claims 43-44, Jakob teaches the reference DVD-Ig antibody is attached to a solid support, e.g., bead, a test tube, a microtiter plate, a cuvette, a membrane, a scaffolding molecule, a film, a filter paper, a disc or a chip, see para. [0382]. 
Thus, the reference teachings anticipate the claimed invention.

Claims  34 and 38 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by US Pat No. 6,207,804 (issued March 27, 2001; PTO 892).
Regarding claims 34 and 38, the ‘804 patent teaches recombinant antibody, e.g., DNA encoding biosynthetic antibody binding site (BABS) or immunoglobulin so as to alter its specificity and to incorporate a cleavage site and “hinge region” between the variable and constant regions of both the 
Thus, the reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the 

Claims 34, 40 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2010/0233079 (Jakob hereafter, published Sept 16, 2010; PTO 892) in view of US20110293557 (Prieto hereafter, published Dec 1, 2011; PTO 892) and Waugh (“TEV Protease FAQ”, National Cancer Institute Macromolecular Crystallography Laboratory, September 2010; PTO 1449). 
The teachings of Jakob have been discussed supra. 
Jakob does not teach the hinge is upper hinge as per claim 41.
However, Prieto teaches the upper hinge region of murine IgG3 such as PKPSTPPGSS, SEQ ID NO: 12) has been used to produce antibodies dimerization by means of a coiled helix and can be useful as a spacer peptide.  Likewise, the upper hinge region of human IgG3 can be even more preferable since human IgG3 sequences are not expected to be immunogenic in human beings, see para. [0076].  Prieto further teaches peptide containing protease cleavage site from various exogenous enzyme such as enterokinase (cleavage site DDDDK, SEQ ID NO:14), factor Xa (cleavage site IEDGR, SEQ ID NO:15), thrombin (cleavage site LVPRGS, SEQ ID NO:16), TEV protease (cleavage site  ENLYFQG, SEQ ID NO:17), PreScission protease (cleavage site  LEVLFQGP, SEQ ID NO:18), see para. [0078].  
Waugh teaches that TEV protease is a protease with a sequence specificity that is far more stringent than many other proteases and is a very useful reagent for cleaving fusion proteins (see entire document, including page 1, paragraph 1).
Therefore, it would have been was prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jakob, Prieto and Waugh by substituting any one of the hinge linker in the DVD-Ig bispecific antibody of Jakob for the upper hinge of human IgG3 that include any one of the cleavage site from enterokinase such as DDDDK or factor Xa (cleavage site 
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because Prieto teaches the upper hinge region of murine IgG3 such as PKPSTPPGSS, SEQ ID NO: 12) has been used to produce antibodies dimerization by means of a coiled helix containing protease cleavage site from various exogenous enzyme and human IgG3 is expected to be non-immunogenic in human beings, see para. [0076]. 
One of ordinary skill in the art at the time the invention was made would have been motivated to use TEV cleavage site in the upper hinge because Waugh teaches TEV protease is far more stringent than any other proteases and TEV protease is resistant to many commonly used protease inhibitors, see p. 1, para. 1.
In this case, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Further, the substitution of one hinge linker comprising one proteolytic cleavage site for another does not change the operation of recombinant antibody of Jakob. It merely improves upon the hinge linker by substituting a known modified hinge comprising cleavage site for another. 
“The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.”  See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion
Mouse IgG1 hinge consisting of the amino acid sequence of SEQ ID NO: 10 is free of prior art.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).